Case: 11-15775         Date Filed: 04/25/2013   Page: 1 of 9


                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15775
                                      ________________________

                            D.C. Docket No. 4:11-cr-00020-RH-WCS-1

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll    l                                Plaintiff-Appellee,

                                                   versus

RANDALL ROEBUCK, JR.,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                               (April 25, 2013)

Before MARTIN and ANDERSON, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:



         *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
               Case: 11-15775     Date Filed: 04/25/2013    Page: 2 of 9


      Randall Roebuck, Jr., appeals his 235-month sentence, at the low end of the

applicable guideline range, imposed after a jury found him guilty of one count of

possession of a firearm and ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). On appeal, Roebuck argues that the district court erred by

including four criminal history points on the basis of two prior convictions that he

claims the government failed to prove. Roebuck challenges the prior convictions

described in Paragraphs 31 and 33 of the presentence investigation report (“PSI”).

Roebuck contends that, as the government failed to present any evidence at

sentencing establishing the convictions that he disputed, the court should not have

included the four points when it calculated his criminal history score.

Accordingly, Roebuck argues that his sentence within the court’s guideline range

was procedurally unreasonable. After thorough review of the record, and with the

benefit of oral argument, we affirm Roebuck’s sentence.

                                           I.

      We review the application of the Sentencing Guidelines de novo and the

district court’s findings of fact for clear error. United States v. Ellisor, 522 F.3d

1255, 1273 n.25 (11th Cir. 2008). We review the procedural reasonableness of a

sentence, including whether the guideline range was properly calculated, for an

abuse of discretion. United States v. Register, 678 F.3d 1262, 1266 (11th Cir.

                                           2
              Case: 11-15775     Date Filed: 04/25/2013   Page: 3 of 9


2012). We may affirm on any ground supported by the record. Bircoll v. Miami-

Dade Cnty., 480 F.3d 1072, 1088 n.21 (11th Cir. 2007).

      A sentence is procedurally unreasonable if the district court failed to

calculate or incorrectly calculated the guideline range, treated the Guidelines as

mandatory, failed to consider the § 3553(a) factors, selected a sentence based on

clearly erroneous facts, or failed to explain adequately the chosen sentence. Gall

v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). The party

challenging the sentence has the burden of establishing that the sentence was

unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Once a defendant objects to a fact contained in the PSI at sentencing, the

government bears the burden of proving that disputed fact by a preponderance of

the evidence. United States v. Rodriguez, 398 F.3d 1291, 1296 (11th Cir. 2005);

see also United States v. Martinez, 584 F.3d 1022, 1027 (11th Cir. 2009) (“It is by

now abundantly clear that once a defendant objects to a fact contained in the PSI,

the government bears the burden of proving that disputed fact by a preponderance

of the evidence.”). The preponderance of evidence is a “relaxed evidentiary

standard, however, it does not grant the court a license to sentence a defendant in

the absence of sufficient evidence when that defendant has properly objected to a

factual conclusion.” Rodriguez, 398 F.3d at 1296.

                                          3
              Case: 11-15775    Date Filed: 04/25/2013    Page: 4 of 9


                                        II.

      At the initial sentencing, Roebuck’s counsel indicated to the district court

that he had reviewed the judgments and indictments and that “everything I looked

at showed that the [PSI] is correct” and that, “notwithstanding Mr. Roebuck’s

memory,” the issue had “been thoroughly checked out as far as I can tell.” Doc.

47 at 4, 8-9. Afterwards, Roebuck addressed the district court and personally

challenged the PSI’s description of his criminal history. Roebuck challenged his

convictions as set forth in Paragraphs 25-26 and 28-29 of the PSI, as well as his

convictions described in Paragraphs 31 (two counts of resisting an officer without

violence) and 33 (trespass of a conveyance). As relevant to the instant appeal,

Roebuck argued that he was actually found not guilty of the charges in Paragraphs

31 and 33. Defense counsel specifically responded to the district court’s questions

regarding the convictions in Paragraphs 31 and 33, stating, with regard to the

conviction in Paragraph 33, that “I reviewed the judgment and sentence in that

particular case” and “[i]t reflects that Mr. Roebuck went to trial and was found

guilty.” Id. at 5. With regard to the convictions in Paragraph 31, and in response

to a specific question from the court, defense counsel responded that he had

reviewed the state documents underlying the conviction and that they showed that

Roebuck had been convicted of the specific offenses. Id. at 6. The district court

                                         4
              Case: 11-15775     Date Filed: 04/25/2013   Page: 5 of 9


also spoke with the probation officer in court, who answered “yes” when asked

whether the records that she had in court appeared “normal on their face.” Id. at

10. Although the defense attorney had candidly acknowledged that the PSI

accurately reflected the prior convictions as revealed in the underlying state court

documents, Roebuck himself had lodged two objections: first, that some of his

earlier convictions were convictions under the Youthful Offender Act; and second,

that his personal recollection of events was inconsistent with the facts as revealed

in the underlying state court documents and reflected in turn in the PSI. Only the

latter objection is relevant to the two prior convictions challenged on appeal–i.e.,

those referred to in Paragraphs 31 and 33 of the PSI. The district court, while

noting that the convictions in the PSI were “probably” correct, continued the

sentencing proceedings for the next week.

      The record reveals that the district court continued sentencing until the next

week for two reasons: primarily to confirm the district court’s tentative thoughts

that Roebuck’s assertions–that several of his prior convictions were pursuant to

the Youth Offender Act–did not affect the Guideline calculation, but also to allow

counsel to talk to the attorneys handling the prior proceedings to demonstrate any

error in the underlying state courts documents. At the continued sentencing the

following week, the district court resolved both matters which had prompted the

                                          5
              Case: 11-15775        Date Filed: 04/25/2013      Page: 6 of 9


continuance of the original sentencing. The district court verified that neither

party had talked to attorneys who handled the prior proceedings, and that neither

party had found any evidence to impeach the accuracy of the copies of the

underlying state court convictions. Doc. 48 at 20. Thus, after resolving the

Youthful Offender Act issue,1 the district court found–with respect to the prior

convictions challenged now on appeal, i.e., those referred to in Paragraphs 31 and

33 of the PSI–that the copies of the underlying state court documents which the

parties had in hand accurately reflected the fact of those prior convictions, and

thus that the PSI was accurate in this regard. The district court held: “The last

time there were some questions raised about the other convictions [in Paragraphs

31 and 33]. But, again, the documentation is what was relied upon in the

presentence report, and there’s been no evidence suggesting that it’s not an

accurate description of what actually happened in state court.” Doc. 48 at 16. The

addition of the prior convictions from Paragraphs 31 and 33 resulted in four

criminal history points being added to Roebuck’s sentencing guideline range.

                                            III.

      The district court did not err by including the four contested criminal history

points because the government met its burden of proving the fact of conviction by

      1
             As noted above, the Youthful Offender Act is not relevant to this appeal.

                                              6
              Case: 11-15775       Date Filed: 04/25/2013      Page: 7 of 9


a preponderance of the evidence.2 The only relevant objection asserted by

Roebuck was that the PSI and the underlying state court documents did not

accurately reflect his actual convictions. Roebuck never asserted that the PSI did

not accurately reflect the copies of the underlying state court convictions. It was

undisputed at sentencing that the PSI accurately reflected what the copies of the

underlying state court convictions said. Defense counsel affirmatively and

repeatedly represented that he had personally reviewed those copies and that the

PSI accurately reflected their content. Doc. 47 at 6 (with respect to the prior

conviction in Paragraph 31); Doc. 47 at 5 (with respect to the prior conviction in

Paragraph 33). The probation officer corroborated same. Doc. 47 at 10. The

probation officer had those copies there in the courtroom at the time. Doc. 47 at 6.

This was never challenged by Roebuck personally.

      In United States v. Wilson, 183 F.3d 1291, 1301 (11th Cir. 1999), the

district court relied on an on-the-record colloquy with a substitute probation

officer who was reporting on the findings of the absent probation officer who

verified the prior convictions and prepared the PSI. The substitute officer was

speaking based on notes left by the absent probation officer. Although this Court

noted that “the best approach would always be to produce a certified copy of the


      2
             For the same reason, Roebuck’s sentence is not procedurally unreasonable.

                                             7
                Case: 11-15775   Date Filed: 04/25/2013   Page: 8 of 9


conviction,” we held that this is not necessarily required when the evidence “taken

together” is “sufficiently reliable to support the court’s finding.” See id. We held

that “the sources the district court relied upon—the PSI, the on-the-record

statements of a probation officer, and the notes of another probation

officer—when taken together, were sufficiently reliable to support the court’s

finding.” Id.

      We emphasize that when a defendant disputes a fact at sentencing, the

government must establish that fact by a preponderance of the evidence.

Rodriguez, 398 F.3d at 1296. Here, the above mentioned evidence, including

defense counsel’s statements that the PSI was accurate, the fact that the probation

officer had access to these conviction records in court and stated that they

appeared normal on their face, and the fact these conviction records indicated that

Roebuck had been convicted of these offenses, is “sufficiently reliable” to support

the court’s finding that Roebuck had been convicted of these crimes. See Wilson,

183 F.3d at 1301. Both the defense counsel and the probation officer—acting in

their capacities as officers of the court—represented to the court that they had

reviewed the relevant documentation and that it supported the information

contained in the PSI. It was undisputed that the underlying state court documents

reflected that Roebuck had been convicted of these crimes, and Roebuck did not

                                          8
              Case: 11-15775     Date Filed: 04/25/2013   Page: 9 of 9


object to this fact. Moreover, the district court made a specific finding that the PSI

accurately reflected the underlying convictions. Accordingly, the government met

its burden of establishing that Roebuck was convicted of these past crimes by a

preponderance of the evidence.

                                         IV.

      For the foregoing reasons, we affirm Roebuck’s sentence.

      AFFIRMED.




                                          9